ACCEPTED
                                                                                         03-14-00531-CR
                                                                                                 8233698
                                                                              THIRD COURT OF APPEALS
                                                                                         AUSTIN, TEXAS
                                                                                  12/14/2015 11:09:56 PM
                                                                                       JEFFREY D. KYLE
                                                                                                  CLERK
                               NO. 03-14-00531-CR

DERRICK KUYKENDALL                          *    IN THE COURT OF APPEALS
                                                                    FILED IN
                                                                 3rd COURT OF APPEALS
    Appellant                               *                        AUSTIN, TEXAS
                                                                12/14/2015 11:09:56 PM
VS.                                          *   OF THE THIRD      JEFFREY D. KYLE
                                                                         Clerk
                                             *   SUPREME JUDICIAL
                                             *   DISTRICT OF TEXAS

THE STATE OF TEXAS                          *
     Appellee                               *    AT AUSTIN TEXAS


               MOTION FOR EXTENSION OF TIME TO FILE
                        APPELLATE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, Appellant, and files this Motion for an Extension in which to

file the Appellant’s Brief. In support of this motion, appellant shows the Court the

following:

                                       I.

      The Appellant was convicted in the District Court of Travis County, Texas of

the offense of Manslaughter. Appellant was assessed 15 years TDCJ.

                                       II.

      The deadline for filing the Appellant’s Brief is December 14, 2015 and

Appellant has requested four previous extensions.

                                       III.

      Attorney for the Appellant would further show the Court that he has been
diligent in preparing Appellant’s brief in this case. Counsel has completed most of the

brief in this case and files it on Monday December 21, with this motion for extension

of time. This Court had set a No Further Extension upon counsel’s last request for

extension. Counsel files this brief and motion in conformity with T.R.A.P. 26.3 and

T.R.A.P. 38.6(d), and 38.8(b).

      WHEREFORE, Appellant prays the Court grant this Motion and extend the

deadline for filing the Appellant’s Brief to December 21, 2015.


                                               Respectfully Submitted,

                                               ARIEL PAYAN
                                               Attorney at Law
                                               1012 Rio Grande
                                               Austin, Texas 78701
                                               (512) 478-3900
                                               (512) 472-4102 (fax)
                                               Arielpayan@hotmail.com

                                                /s/ Ariel Payan

                                               ARIEL PAYAN
                                               State Bar No. 00794430


                            CERTIFICATE OF SERVICE


       By my signature above, I hereby certify that a true and correct copy of the above
and foregoing Motion for Extension of Time to File Appellate Brief has been delivered
to the Criminal District Attorney of said County Texas, on December 14, 2015.